DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of  Group-I in the reply filed on 07/01/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim16 (their dependent claim 17-25)rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 16 are contradictory. They belong to different subcombinations, perhaps. In claim 12, forming a gate electrode (503) over a substrate (101); forming a ferroelectric structure (504) over the gate electrode; forming a semiconductor structure (semi structure containing 512, 513, 405, 406) over the ferroelectric structure (FIG. 9). In claim 16, forming a ferroelectric structure over the semiconductor structure; forming a gate electrode over the ferroelectric structure. 
The claims (16-25) have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims
Allowable Subject Matter
Claim13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (US PGpub: 2016/0064510 A1), herein after Mueller.
Regarding claim 12, Mueller teaches, in FIG. 5-10, a method for forming an integrated circuit (IC) chip comprising: forming a gate electrode (503) over a substrate (101); forming a ferroelectric structure (504) over the gate electrode; forming a semiconductor structure (semi structure containing 512, 513, 405, 406) over the ferroelectric structure (FIG. 9); forming a carrier barrier layer over the substrate, wherein the carrier barrier layer (includes 102 and 903, 905) comprises a pair of barrier segments (barrier segments are 903 and 905) respectively on opposite sides of the gate electrode (As in FIG. 9); and forming a pair of source/drain electrodes directly over the pair of barrier segments of the carrier barrier layer (source and drain contacts are 402, 404, 405, 406 as in FIG. 9).
Regarding claim 26, Mueller teaches a method for forming a memory cell, comprising: forming a multilayer stack over a substrate, wherein the multilayer stack comprises a semiconductor layer(semi structure containing 512, 513, 405, 406) and a ferroelectric layer (504); forming a gate electrode (503), wherein the ferroelectric layer (504) is directly between the gate electrode and the semiconductor layer (semi structure containing 512, 513, 405, 406) upon completion of the forming of the multilayer stack and the gate electrode; forming a first carrier barrier structure and a second carrier barrier structure (barrier segments are 903 and 905) directly contacting the semiconductor layer respectively on opposite sides of the gate electrode (FIG. 9); and forming a source electrode and a drain electrode (source and drain contacts are 402, 404, 405, 406 as in FIG. 9) respectively overlying and directly contacting the first and second carrier barrier structures; wherein the first carrier barrier structure comprises semiconductor material configured to shift an OFF voltage of the memory cell towards zero (source, drain or gate bias in combination helps determine the OFF voltage. This manipulation cause memory cell voltage to shift to zero. Paragraph [0066], [0007]-[0009]) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828